The opinion of the court was delivered by
Harvey, J.:
Among the items of damages sought to be recovered by plaintiff is one “for loss of time and inability to perform her household work and domestic duties in the sum of $500 for which last amount plaintiff sues to recover for the account and benefit of her said husband, J. R. Carlgren, who is legally entitled thereto.”
This allegation in the petition appears to be authorized by R. S. 23-205. In a motion for rehearing appellee now contends that, in view of the answer by the jury to question No. 4, plaintiff cannot *2recover for this item. Perhaps, because of the claim for this item of damages, there was a reason in addition to those discussed in the opinion for submitting question No. 4. Our inclination is to agree with appellee in the position he now takes on this matter, but we are in no position to decide it, for the reason that the point has never been determined in the court below, neither was it presented to this court either in the briefs or in oral argument. Other matters now urged in the motion for rehearing were considered and determined when the opinion was written, and nothing further need be said concerning them.
The motion for rehearing is denied.